Name: Commission Regulation (EC) NoÃ 959/2005 of 23 June 2005 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 24.6.2005 EN Official Journal of the European Union L 164/14 COMMISSION REGULATION (EC) No 959/2005 of 23 June 2005 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 8(3) thereof, Whereas: (1) The export refunds on poultrymeat were fixed by Commission Regulation (EC) No 755/2005 (2). (2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 755/2005 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 27 June 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 126, 19.5.2005, p. 34. Regulation as amended by Regulation (EC) No 939/2005 (OJ L 158, 21.6.2005, p. 14). ANNEX Export refunds on poultrymeat applicable from 27 June 2005 Product code Destination Unit of measurement Amount of refund 0105 11 11 9000 A02 EUR/100 pcs 0,80 0105 11 19 9000 A02 EUR/100 pcs 0,80 0105 11 91 9000 A02 EUR/100 pcs 0,80 0105 11 99 9000 A02 EUR/100 pcs 0,80 0105 12 00 9000 A02 EUR/100 pcs 1,70 0105 19 20 9000 A02 EUR/100 pcs 1,70 0207 12 10 9900 V01 EUR/100 kg 31,50 0207 12 10 9900 A24 EUR/100 kg 31,50 0207 12 90 9190 V01 EUR/100 kg 31,50 0207 12 90 9190 A24 EUR/100 kg 31,50 0207 12 90 9990 V01 EUR/100 kg 31,50 0207 12 90 9990 A24 EUR/100 kg 31,50 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The numeric destination codes are set out in Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). The other destinations are defined as follows: V01 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, United Arab Emirates, Jordan, Yemen, Lebanon, Iraq and Iran.